Citation Nr: 1548771	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2. Entitlement to a disability rating in excess of 10 percent for dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claim of entitlement to service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dyshidrotic eczema affects, at worst, 15 percent of exposed areas and 3 percent of his entire body, and does not require systemic therapy.



CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent for rating for dyshidrotic eczema are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code (DC) 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A March 2010 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA examinations were performed in March 2010 and December 2012. The examiners reviewed the Veteran's claims file, performed in-person examination, and described the Veteran's skin condition in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.


The Schedule assigns diagnostic codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The RO rated the Veteran's dyshidrotic eczema as 10 percent disabling under DC 7806 (dermatitis or eczema). 38 C.F.R. § 4.118.

Under Diagnostic Code 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.

A 30 percent evaluation is warranted where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation is warranted where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

In March 2010, a VA examiner noted the Veteran had eczema on his face, groin, and buttocks that was manifested by exfoliation, crusting, induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches. There was no ulceration, disfigurement, tissue loss, inflexibility, hypopigmentation, or limitation of motion. The eczema covered 15 percent of exposed areas and 3 percent of the entire body. The examiner noted the skin disorder was not associated with systemic disease or a nervous condition.

In December 2012, the Veteran told a VA examiner that his eczema was better with treatment but that it worsened in the summer, he could not take hot showers, and it came back if he scratched his skin. The examiner noted the Veteran had no scarring or disfigurement of the head, face, or neck; skin neoplasms; or systemic manifestations of any skin diseases. The Veteran reported treatment with topical medications for six weeks or more, but not constant treatment over the past 12 months. He denied any other treatment or procedures for his skin condition. The examiner noted the Veteran's eczema was manifested by a rash on his right mid-back and left buttock, which affected less than 5 percent of the his total body area and none of the exposed area.

In August 2012, the Veteran reported during a VA dermatology appointment that his prescribed topical ointment "completely resolved" his eczema. August 2012 VAMRs. During a follow-up appointment, his treatment records noted that his eczematous dermatitis was considered resolved, although he still had mild post-inflammatory hyperpigmentation of the post thighs and buttocks, but no active lesions. May 2013 VAMRs.

The evidence does not approximate findings for a disability rating in excess of 10 percent for the Veteran's skin condition. The March 2010 VA examiner found that the Veteran's eczema covered 15 percent of exposed areas and 3 percent of the Veteran's entire body, and the December 2012 VA examiner found that it covered none of his exposed areas and less than 5 percent of his entire body and required treatment with topical medications. See 38 C.F.R. § 4.118, DC 7806.

Without evidence that the Veteran's skin condition affects more than 20 percent of his entire body or exposed areas, or that it requires constant or near-constant systemic therapy, a higher rating is not warranted. See id.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for dyshidrotic eczema is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether the evaluation of the Veteran's service- dyshidrotic eczema should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's dyshidrotic eczema and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's eczema is manifest mainly by a rash. He did not report any symptoms associated with his eczema that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating See 38 C.F.R. § 4.118, DC 7806; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for dyshidrotic eczema is denied.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is remanded for a new examination with opinion. The December 2012 VA examination report did not include a diagnosis of any acquired psychiatric disorder, therefore, in light of medical records that indicates a diagnosis of a depressive disorder, is not adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) from October 2013 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veterans response, schedule a mental health examination with an opinion as to whether the Veteran has any acquired psychiatric disorder that relates to his military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must diagnose any acquired psychiatric disorders. If the examiner is unable to diagnose a psychiatric disorder, s/he must explain why diagnosis is not possible and reconcile her/his findings (i.e., the lack of diagnosis) with the medical evidence of record, indicating the Veteran has a depressive disorder.

b. The VA examiner must opine as to whether any diagnosed psychiatric disorders were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 2002 VAMRs, showing Agent Orange examination results of depression and sleep disturbance, with occasional nightmares but no flashbacks.

February 2003 VAMRs, noting chronic insomnia and several anxiety symptoms.

November 2009 Claim, reporting a diagnosis of depression, as well as mood swings "due to stress from flashbacks and re-living rocket attacks."

September 2010 Veteran's Statement, noting he was stationed at an Air Force Base in South Vietnam from August 1970 to August 1971, where he experienced rocket and mortar attacks, and described feeling helpless, vulnerable, and scared of dying.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.
 
5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


